..... AO 245-B (Rev. 02118) 	 Judgment in a Criminal Case
                                                                                                                         FILED 

                              Sheet I                                                                                     NOV 20 2018
                                                                                                                       ClerK U.S Dislrict COUrt
                                                UNITED STATES DISTRICT COURT                                             DistrjC1 01 Montana
                                                                                                                               G"'at Falls
                                                                       District of Montana
                                                                               )
                   UNITED 5T ATES OF AMERICA 	                                 )        JUDGMENT IN A CRIMINAL CASE
                                         v. 	                                  )

                       CIRILO MARCIAL RAMIREZ 	
                                                                               )

                                                                                        Case Number: CR 17·84-GF·BMM·01
                                                                               )
                                                                               )        U5M Number: 29236·031
                                                                               )
                                                                               )         Rachel Julagay
                                                                               )        Defendant"s At10mey
   THE DEFENDANT:
   Ii11 pleaded guilty 10 counl(s)          1 of the Indictment

   o pleaded nolo contendere to count(s) 

       which was accepted by the court. 

   o was found guilty on count(s) 

       after a plea of not guilty. 


   The defendant is adjudieated guilty oftnes. offenses:

   Title & Section                      N atnr. of Offense 	                                                  Orrense Ended

     18 U.S.C. §§ 132G(a)                 Illegal Reentry 	                                                     9124/2017                   1




          The defendant is sentenced as provided in pages 2 through           _---.:.7_ _ ofthis judgment. The sentence is imposed pursuant to
   the Sentencing Relann Act of 1984.
   o The defendant has been found not guilty on count(s}
   o Count(s) 	 ___________ 0                                     is    o are dismissed on the motion oftbe United States.
            It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change of name, residence,
   or mailing address until all fines, restitutiou, costs, and special assessments imposed by tbi. judgment are fully paid. Ifordered to pay restitution,
   the defendant must notify the CQurt and United States attorney of material changes in economiC circumstances.




                                                                               Brian Morris, United States District Judge
                                                                              N~me   and Tide ofJudge


                                                                              11/1912018
                                                                              Date
AO 2458 (Rev,02l18) Judgment in Criminal Case
                      Sheet 2 _..- Imprisonment

                                                                                                     Judgment~Ptlge   _=2_   of   7
 DEFENDAc"lT: CIRILO MARCIAL RAMIREZ
 CASE NUMBER: CR 17-84·GF·BMM·01

                                                             IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons 10 be imprisoned for a total
 teon of:
  Time served.




     D 	 The court makes the following reeonnnend.lions to the Bureau of Prisons:




     IiZl 	 The defendant is remanded to the custody ofthe Lnited States Marshal.

    D 	 The defendant shall surrender to the United States Marshal for this district: 

            D at                                  D a.m.       D p.m.        on 


            D as notified by the United States Marshal. 


    D 	 The defendant shall surrender for service ofsentence at the institUtion designated by the Bureau of Prisons: 

            D before 2 p.m. on 

            D as notified by the United States Marshal. 

            D as notified by the Probation or Pretrial Services Office. 



                                                                   RETUR.l'oJ
I have executed this judgment as follows:




         Defendant delivered on 	                                                         to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ • with a certified eopy of this judgment



                                                                                                  UNrrED STATES MARSHAL


                                                                            By _ _ _ _ ._~==~~~~~~~----
                                                                                               DEPUTY UNITED STAYES MARSHAL
 AO 245,B (Rev. 021 18) Judgment in fl Criminal Case
                        Sheet 3 Supervised Release
                                                                                                              Judgrnent-· Page ~ of       t
 DEFENDANT: CIRILO MARCIAL RAMIREZ
 CASE NUMBER: CR 17-84-GF-BMM-01
                                                         SUPERVISED RELEASE
 Upon release from imprisonment. you will be on supervised release for a tel111 of:
     1 year. The term of supervised release shall be inactive while the Defendant is not residing in the United Siaies.




                                                       MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime,
2,      You must not unlawfully possess a <:ontrolled substance,
3, 	    You must refrain from any unlawful use ofa controlled substance, You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter~ as detennined by the court
               o 	The above drug testing condition is suspended, based on the court's determination that you 

                   pose a low risk of future substance abuse. (check if appiicable) 

4,       0 	 You must make restitution in accordance with 18 U,S,C, §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check ifappltcable)
5,       I!'f 	 You must cooperate in the collection of DNA as directed by the probation officer. ,check ifapplicable)
6,       0 	 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S,c. § 20901, e( seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside" work, are a student~ or were convicted of a qualifying offense. (check if applicable)
7.       0 	 You must participate in an approved program for domestic violence. (checl ifQPplicQble)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page,
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Shed: JA - Supervised   Relea$~

                                                                                               Judgment Page   __~4~__        of ____~/_____
DEFENDANT: CIRILO MARCIAL RAMIREZ
CASE NUMBER: CR 17-84-GF-BMM-01

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervlsed release~ you must comp~y with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition,

I, 	 You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment. unless the probation officer instructs you to report to a different probation office or within a different time
      frame,
2, After initially reponing to the probation office, you will receive instructions from the coun or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed,
3, You mllSt not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation ollicer,
4,    You must answer truthfully the questions asked by your probation officer,
5. 	 You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least  ro  days before the change, Ifnotifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change,
6, 	 You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view,
7, 	 You mllSt work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so, If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so, If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation ollicer at least 10 days before the change, If notifying the probation officer at least to
      days in advance is not possible due to unanticipated circumstances, you must notifY the probation officer within 72 hours of
      becoming aware ofa change or expected change.
g, 	 You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communica'" or in"'rac! with that person without first getting Ihe pennission of the
      probation officer.
9, 	 If you are arrested or questioned by a law enforcement officer, you must notify the probation ollieer within 71 hours,
10. 	 You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily inju:ry or death to another person such as nunchakllS or lasers),
11, You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
      IIrst getting the permission of the court,
12, 	 If the probation officer determines that you pose a risk to another person (induding an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction, The probation officer may contact the
      person and confinn that you have notified the person about the risk.
13, 	 You mllSt follow the instructions of the probation officer related to the conditions ofsupervision,



U.S. Probation Office Use Only
A U.S, probation officer has instrueted me on the conditions specified by the court and bas provided me with a written c<>py ofthis
judgment containing these conditions, For further information regarding these conditions, see Overview.' ofProbation and Supervised
Release Conditions. available at: v.'WW,uscourts.gov,


Defendant's Signature 	                                                                                  Date ______________
AO 245B(Re.... 02118) Judgment in a Criminal Case
                      Sheet 3D - Supervised Release
                                                                            Judgment-----Page   5   of   t
DEFENDANT: CIRILO MARCIAL RAMIREZ
CASE NUMBER; CR 17-84·GF·BMM·01

                                        SPECIAL CONDITIONS OF SUPERVISION

1. You must immediately surrender to United States Immigration and Customs Enforcement and
follow alilheir instructions and reporting requirements until any deportation proceedings are
completed.

2. You must seek proper documentation from United States Immigration and Customs Enforcement
authorizing you to work in the United States.

3. If you are ordered deported from the United States, you must remain outside the United States,
unless legally authorized to reenter. If you reenter the United States, you must report to the nearest
probation office within 72 hours after you return.

4. The defendant shall submit his person, reSidence, vehicles, and papers, to a search, with or without
a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
violation of a condition of release. Failure to submit to search may be grounds for revocation. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to
this condition. The defendant shall allow seizure of suspected contraband for further examination.
AO 245B (Rev _02l18)   Judgment in a Criminal Case
                       Sheet 5   Criminal MonetaI}' Penalties
                                                                                                                Judgment ... Page _ .._6_ of         7
 DEFENDANT: CIRILO MARCIAL RAMIREZ
 CASE NUMBER; CR 17-84-GF-BMM-01
                                                CRIMINAL MONETARY PENALTIES
      Tbe defendant must pay tbe total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                    JVTA Assessment'                   f'lne                           Restitution
 TOTALS            S WAIVED                      S N/A                              S WAIVED                       S N/A


 o 	The determination of restitution is deferred until _ _ _ _ . An                  AmcftdRd Judgment fft a Criminal Case (AO 245C) will be entered
      after such determination.

 o 	 The defendant must make restitution (including corrununity restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to ISu'S.C. § 3604(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee 	                                                          Total Loss"              Restitutio" Ordered               Priority or Percentage




TOTALS 	                             $ _ _ _ _ _...:O::.:,.OO=_                    $, _ _ _ _ _ _ _~O~.O~O


o	    Restitution amount ordered pursuant to plea agreement $ _ _ _ _ _ _ _ _ _ __

o 	 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full befure the
      fifteentb day after the date of the judgment, pursuant to IS U.S.c. § 3612(1). All ofthe payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D 	 The court detennined that the defendant does not have the ability to pay interest and it is ordered that:
      o 	 the interest requirement is waived for the            0       fine   0   restitution.

      o 	the interest requirement for the 0 tine                    0     restitution is moditied as follows:

• Justice for Victims ofTraffieking Act of2015, Pub. L. No. [ 14-22 . 

•• Findings for the total amount oflosses are required under Chapters 109A. 110, J IDA, and 113A ofTitle 18 for offenses committed on or 

after September 13, 1994, but before April 23, 1996. 

AO 2458 (Rev" 02118) Judgment in a Criminal Case
                     Sheet 6    Schedule of Payments
                                                                                                                                 7_ of
                                                                                                               Judgment - Page _ _                 7
DEFENDANT: CIRILO MARCIAL RAMIREZ
CASE NUMBER: CR 17-84-GF-BMM-01

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A     D Lump sum payment of$                _ _ _ _ _ _ due immediately, balance due

           D     not later than     =,-:;c;--::::;-~--= ,or 

           D     in accordance with D C, D D,        D E, or                  D F below; or 

B     D 	 Payment to begin immediately (may be combined with               DC,          D D, or       D F below); or
C     D Payment in equal                           (e.g., week(y, monlh(y, quarlerly) installments of S                       over a period of
          _ _ _ _ _ (e.g.. monlhs or years), to commence                           (e.g" 300,60 dQYs) after the date cfthis judgment; or

D     D    Payment in equal                        (e.g" week(y, 1fWnthly, quarterly) installments of $                         over a period of
          _ _ _;;--_ (e.g, months Of' yearsj. to conunence                         (e.g.• 30 or 60 days)   after release from imprisonment to a
           tenn of supervision; or

E     D 	 Payment during the term ofsupervised release will commence within                    (e.g" 300,60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

f     D 	 Special instructions regarding the payment of criminal monetary penalties:




L'nless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetarypenaldes is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Jomt and Severat

      Defendant and Co-Defendant Kames and Case Numbers (includingde/endan, number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution. 


D     The defendant shall pay the following court cost(s): 


D     The defendant shall forfeit the defendant's interest in the following property to the \luited States: 




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and COUrt costs.
